Citation Nr: 0511037	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-11 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In April 2004, the Board remanded this matter to 
the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the April 2004 remand, the Board requested that the RO 
send the veteran a PTSD Questionnaire and request that he 
complete the form.  Upon receipt of the completed form, the 
RO was to obtain verification of the claimed stressor(s) from 
the United States Armed Services Center for Research of Unit 
Records (CURR).  The record indicates that the RO forwarded 
the Questionnaire to the appellant.  A completed 
Questionnaire was not submitted by the appellant; therefore, 
a supplemental statement of the case (SSOC) was issued in 
December 2004.  However, subsequent to the issuance of the 
SSOC, the appellant submitted his PTSD Questionnaire.  The RO 
did not conduct any further action subsequent to the receipt 
of the PTSD Questionnaire.

In addition, the veteran reported that he received counseling 
at the Vet Center.  Records from that Center should be 
associated with the claims folder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain any treatment 
reports from the Vet Center.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records.  The RO must 
then:  (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO should make a specific 
determination, based on the record, with 
respect to whether the veteran was 
exposed to any in-service stressor(s), 
and if so, to identify the nature of the 
specific stressor or stressors.  If none 
was verified, the report will so state.  
In rendering this determination, all 
applicable laws and regulations should be 
considered.  The RO should address any 
credibility questions raised by the 
record.  This report is then to be added 
to the claims file.

3.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a VA PTSD examination.  The 
examiner should be informed as to which 
stressor or stressors have been verified.

The examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied, 
and if so, the stressor(s) supporting the 
diagnosis must be identified.  If the 
examiner finds that PTSD is related to 
stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  The claims file 
should be provided to the examiner for 
review.  

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the claim based on all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He should then be afforded an 
applicable time to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




